Citation Nr: 1242272	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Raynaud's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty from September 1972 to January 1973 and from September 1983 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for Raynaud's disease and gastroesophageal reflux disease (GERD).  The Veteran submitted a notice of disagreement with these denials in August 2007.  A December 2007 rating decision granted the Veteran's claim of entitlement to service connection for GERD.  As such, this issue has been resolved and is not before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  With respect to the Veteran's remaining claim of entitlement to service connection for Raynaud's disease, a statement of the case was issued in December 2007, and the Veteran timely perfected his appeal in March 2008.

In accordance with his March 2008 request on his Substantive Appeal [VA Form 9], the Veteran was scheduled for a Travel Board hearing in July 2008, but he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

This claim came before the Board in March 2010.  At that time, the Board determined that additional evidentiary development was necessary prior to the adjudication of the Veteran's claim.  Such development having been accomplished, the claim is returned to the Board.

The Board notes that additional evidence was associated with the Veteran's electronic Virtual VA file after the issuance of the October 2011 supplemental statement of the case (SSOC).  However, the documents associated with the file were either unrelated to the present claim or duplicative of evidence already of record.  Thus, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2012).
FINDING OF FACT

Evidence of record does not show a current diagnosis of Raynaud's disease or other circulatory disorder; and there is no evidence of Raynaud's disease manifested to a compensable degree within one year following discharge from service. 


CONCLUSION OF LAW

Raynaud's disease was not incurred in or aggravated by active duty service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  This letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  There is no indication that the Veteran is in receipt of Social Security Administration disability benefits for his claimed disability.  As noted above, additional evidence was associated with the Veteran's electronic Virtual VA file after the issuance of the October 2011 SSOC.  However, the documents associated with the file were either unrelated to the present claim or duplicative of evidence already of record.  Finally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in May 2007, June 2008, and August 2011, the results of which have been included in the claims file for review.  The April 2011 examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) requested and obtained private treatment records from B.M.C. and then scheduled the Veteran for a VA medical examination for his claimed disability, which he attended.  The AMC later issued a SSOC in October 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from Raynaud's disease, which was originally diagnosed during his active duty service.  The Board disagrees.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

Service connection will be presumed for certain chronic diseases, including other organic disease of the nervous system such as Raynaud's disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Otherwise, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

Review of the Veteran's service treatment records (STRs) reveals that during his May 1991 Army National Guard enlistment examination, the Veteran's systems were all noted as normal, including his upper and lower extremities.  See Standard Form (SF) 88, Army National Guard Enlistment Examination Report, May 17, 1991.  In November 2000, the Veteran presented with complaints of bilateral cold hands and was noted to have possible vascular insufficiency.  It was also noted that Raynaud's disease should be ruled out.  See STR, Physical Profile, November 30, 2000.  In December 2000, the Veteran was seen for Cold Recovery Testing.  He had complained of his hands being cold on occasion, but did not report pain or numbness.  It was noted that the Veteran had low temperatures in his hands prior to beginning the testing, but the testing was performed anyway with the Veteran's permission.  Results from this testing revealed a slow recovery (60 to 80 percent recovery / abnormally low temperatures to being and end test).  The Veteran did not complain during the testing.  See VA Treatment Record, December 12, 2000.
In April 2001, the Veteran complained of cold hands.  He was noted to have possible vasospasms.  See STR, April 11, 2001.  A VA treatment note indicated that the Veteran had an electromyograph, segmental Dopplers and an occupational therapy evaluation of his hand temperature, to include cold suppression.  No classic Raynaud's and no systemic arthritis symptoms were noted.  However, it was determined that a collagen vascular screen should be completed.  The Veteran did have some periungalerythema, but there was no evidence of vasculitis and no skin thickening.  See VA Treatment Record, April 11, 2001.  A June 2001 VA treatment note indicated probable Raynaud's disease that was asymptomatic, if Raynaud's was atypical as discussed with the Veteran.  Upon examination, the Veteran's hands were warm.  See VA Treatment Record, June 6, 2001.

In March 2002, a retention examination revealed normal clinical findings of the upper and lower extremities.  The Veteran specifically denied experiencing any numbness or tingling, foot trouble, impaired use of arms, legs, hands or feet, and skin diseases.  See SFs 88 & 93, Army National Guard Active Duty Retention Examination Reports, March 18, 2002.  In January 2006, the Veteran was seen at VA for a full physical examination.  At that time, he complained of his hands being, "real cold at times and changing to being real hot at times."  He denied discoloration of the hands with changing of temperature.  It was noted that he previous work-ups, which did not reveal any abnormalities.  The diagnosis was possible Raynaud's disease.  See VA Treatment Record, January 24, 2006.  The Veteran was discharged in July 2006.

In March 2007, within the first year following his discharge, the Veteran's private physician, W.K.H., M.D., submitted a letter stating that the Veteran was originally diagnosed with Raynaud's disease in June 2001.  A repeat evaluation in March 2007 revealed that the Veteran continued to exhibit symptoms of Raynaud's disease, though the initial work-up only showed a mildly elevated rheumatoid arthritis titer.  See Statement of W.K.H., M.D., March 13, 2007.

As noted above, the June 2001 service treatment record did not provide a definitive diagnosis of Raynaud's disease, rather it noted that it was a possible diagnosis.  There is no evidence of record to establish that the Veteran was given a definitive diagnosis of Raynaud's disease during his time in active duty service.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the Board does not find Dr. W.K.H.'s opinion to be probative, as his opinion is merely a bare conclusion, with no supporting evidence or explanation as to why he had diagnosed the Veteran with Raynaud's disease.  Though this opinion was provided within the Veteran's first post-service year, there is no substantiated diagnosis of Raynaud's disease of record, and as such, the presumption set forth by 38 C.F.R. §§ 3.307 and 3.309 are not for application.

In attempting to reconcile whether or not the Veteran did actually suffer from Raynaud's disease in service, whether he currently suffers from this disability and whether the two are related, the Veteran was afforded multiple VA examinations.  In May 2007, the Veteran was afforded a VA bones examination.  At that time, he complained primarily of discomfort in the joints of his hands, wrists and elbows, particularly the left hand and elbow, sometimes exacerbated by cold.  He stated that often he was unable to lift things with his left arm and hand and on occasion may drop them.  The Veteran stated that when his hands get cold, he does have a sensation of tingling, but he did not describe a change in the appearance of his hands.  No digital ulcers were reported.  Antinuclear antibody and rheumatoid factor were negative in the past.  The Veteran's rheumatoid factor of 30 International Units (IU) was considered within normal limits.  There was no other history to suggest a systemic inflammatory disorder.  The joint examination was essentially normal.  The VA examiner opined that the Veteran did not have a disorder that met the descriptive criteria for Raynaud's disease.  There was no evidence of a systemic inflammatory disorder.  See VA Bones Examination Report, May 9, 2007.

The Veteran was provided a VA arteries, veins and miscellaneous examination in June 2008.  At that time, the Veteran described symptoms beginning about the year 2000, characterized by cold hands and cold feet that were often experienced without respect to ambient temperature.  He stated that his hands and feet would turn white and tingle, but would not turn either blue or red and were not painful.  He did state that occasionally his feet would "feel like they were on fire."  The Veteran was noted as a non-smoker and a non-diabetic.  When handling cold or frozen food, he stated that he gets a sensation of extreme cold in his hands and that they are slow to re-warm.  At these times, they become pale but have no other change in appearance.  He has occasionally had fluid-filled vesicles on the soles of his feet, but has never had digital ulcers of either his fingers or toes.  He stated that the fluid-filled lesions were not clearly associated with any cold-type discomfort in his feet.  See VA Arteries, Veins and Miscellaneous Examination Report, June 25, 2008.

The Veteran also noted that he suffered from GERD.  He noted no skin changes except occasional dry and itchy skin.  Id.

Following review of the Veteran's STRs, the VA examiner noted that the record did indicate the Veteran's complaint of cold hands in June 2001.  The VA examiner also reviewed the March 2007 statement of Dr. W.K.H., M.D., which indicated that the Veteran currently suffers from Raynaud's disease that was initially diagnosed in June 2001.  The VA examiner noted that Dr. W.K.H. did not describe any features characteristic of Raynaud's disease and provided no other information to substantiate his diagnosis.  The VA examiner also commented on the Veteran's in-service Cold Recovery Testing, conducted in December 2000.  It was noted that the Veteran's hand temperatures were somewhat low beginning the test, but the test was done anyway with the Veteran's permission.  The findings were that the Veteran had slow recovery from low temperature with recovery in the range of 60 to 80 percent at the end of 20 minutes.  The VA examiner noted there was no description of color changes included in the evaluation.  The Veteran also had segmental Dopplers of his upper and lower extremities in January 2001, which were both normal.  ANA and rheumatoid factor were also negative and normal.  Id.

Upon physical examination, the Veteran's hands were noted as warm and well-profused with no evidence of current or prior digital ulceration.  There were no changes of the nail folds, no sclerodactyly, and the skin was supple on the hands, forearms, neck and face.  Similarly, the feet were found to be warm and well-profused without obvious evidence of digital ulceration current or previously and without nail fold changes.  Id.

Ultimately, the VA examiner's impression was that there was no evidence of Raynaud's disease.  In support of this conclusion, the VA examiner stated that the Veteran's cold hands and slow recovery on cold tolerance testing or cold recovery testing could suggest poor profusion of his hands, but there was no evidence of vascular hyperactivity of the kind seen in Raynaud's disease.  Further, laboratory testing did not give evidence of a systemic inflammatory disorder.  Similarly, nothing else in the Veteran's physical examination or history suggested a systemic inflammatory disorder.  Id.

Also of record is what appears to be a partial VA joints examination report dated in October 2010.  The examination report states that the Veteran came in for a Compensation and Pension examination for his claimed Raynaud's disease and that his claims file had been reviewed.  The Veteran reported a diagnosis of Raynaud's disease dating back to 2001.  He also brought with him documentation from an outside provider who gave him the diagnosis of Raynaud's disease and the December 2000 Cold Recovery Testing results.  On interview, the Veteran reported severe symptoms of coldness in his extremities of his hands and feet upon exposure to cold weather.  He reported pain and numbness in the extremities.  He also noted that his extremities would change color from white to purple to red.  He also had some splotching in his digits.  He denied any history of smoking and alcohol.  He had occasional skin rashes, but denied photosensitivity.  Physical examination revealed warm and well-perfused digits with no digital ulcerations, no changes in the nail folds, and no obvious skin rashes or lesions.  The VA examiner opined that the diagnosis of Raynaud's disease was based on several episodes of extremity coldness with characteristic color changes, and it was considered at least as likely as not that this disability had its onset during the Veteran's active duty service.  See VA Joints Examination Report, October 6, 2010.

Comparing the results of the October 2010 medical opinion with the evidence of record, including the Veteran's statements to the prior VA examiners, the Board does not find this opinion to be probative.  There is no indication that the examiner thoroughly reviewed the Veteran's claims file, as it was noted that the Veteran brought with him additional evidence.  Further, there was no acknowledgment that the Veteran was not provided with an actual diagnosis of Raynaud's disease during his time in service.  Most notable however, is the radical change in reported history provided by the Veteran.  Previously, he had indicated that the cold he experienced in his hands and feet was not precipitated by a change in temperature.  He also stated that his extremities did not change color, nor did they cause him any pain.  The Veteran's vague and shifting statements are self-serving and are unsupported by his service and post-service treatment records.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  

The Board places far greater probative value on the pertinently negative contemporaneous service department records than it does on the more recent statements of the Veteran, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events.

Finally, the Veteran was afforded a VA examination in August 2011.  Again, the Veteran stated that his complaints of Raynaud's disease began in approximately 1999 or 2000.  The Veteran stated that he developed "cold, numb, throbbing" sensations of the hands that came on intermittently without respect to ambient temperature.  He stated that he recently developed a "constant" feeling of vibration in his hand.  He also noted that his feet would experience a sensation of getting ice cold, and that this was more common in the evening.  The Veteran stated that he felt as if his hands were swollen but he denied weakness.  A clear precipitant was not identified, but the Veteran stated that these symptoms "come and go."  He also reported that he experienced these problems every day.  An attack was characterized by one hour of coldness associated with a numb tingling experience with a sensation of reduced dexterity in the hands.  The Veteran denied developing clearly demarcated white or blue hands though he developed a net-like livido at times.  He also reported that his issues were worse when he is under "stress."  He indicated that his hands were tight but denied developing ulcers of other ischemic complications.  He had no history of a collagen vascular disease.  He was placed on aspirin due to this condition, but did not receive calcium channel blockers or vasodilators.  See VA Arteries, Veins and Miscellaneous Examination Report, August 3, 2011.

The Veteran denied a history of vascular disease and had never experienced a major adverse cardiovascular event.  He did not leave the workforce due to this condition and he has not had to significantly alter his activities of daily living.  He stated that cutting the grass and using the weed eater will make his vibratory sensation worse, but that it does not clearly precipitate his sensation of coldness.  The Veteran did not report that exercise or exertion was precluded by this condition.  He stated that he has never smoked and does not drink alcohol.  The VA examiner noted that the Veteran had an arterial evaluation of the upper and lower extremities that failed to reveal significant stenosis.  The Veteran's claims file contained a note on a low temperature test, but this study did not identify clearly demarcated color changes in the extremities.  Id.

Upon physical examination, the Veteran indicated that he is right-handed.  He listed pain scale of 2/10 for bilateral hand discomfort.  His hands were warm and there were no chronic bony changes or evidence of previous ulcerations.  The nails were benign and there was no enlargement of the nail fold capillaries.  The hands were pink without livido reticularis.  Pulses in the wrist were full and symmetric.  The grip strength was 5/5 and there was no evidence of skin defect or muscle wasting.  The range of motion at the phalanges and wrist were within normal limits.  The skin on the hands was without chronic change.  There was no evidence of acral ulceration on the face of feet.  The joints did not demonstrate swelling, warmth, or erythema.  There were no skin changes characteristic of lupus.  Laboratory studies revealed no anemia or erythrocytosis.  The sedimentation rate was not elevated.  There was no evidence of a systemic inflammatory disorder.  The Veteran's ANA was negative.  A rheumatoid factor test was 30.4 IU per milliliter (IU/mL).  A value less than 40 IU/mL was considered non-reactive.  Id.

The VA examiner ultimately concluded that the Veteran's complaints and physical findings were not characteristic of either primary or secondary Raynaud's disease/phenomenon.  Raynaud's disease was noted to be an exaggerated vascular response to cold temperatures or emotional stress.  The phenomenon is manifested by a sharply demarcated color change of the skin of the digits.  Abnormal vasoconstriction of the digital arteries and cutaneous arterioles lead to a defect in the normal vascular response to cold weather or sympathetic outflow, as in a stress condition.  Raynaud's disease is primary if these symptoms occur without evidence of an associated disorder.  Secondary Raynaud's disease is a finding in the presence of another related illness, which is usually a collagen vascular disease.  The VA examiner again noted that the Veteran did not suffer from a connective tissue or collagen vascular disease such as rheumatoid arthritis, scleroderma, or systemic lupus.  In response to the Board's inquiry, the VA examiner noted that the Veteran's "mildly elevated rheumatoid arthritis titer" was a normal finding and was not a pathologic value for such an imprecise test.  The Veteran had over a decade to manifest such systemic inflammatory conditions and none developed.  Thus, the Veteran must be considered for a diagnosis of primary Raynaud's disease.  Such a condition usually has its onset in youth and is more common in women.  The VA examiner concluded that it would be distinctly uncharacteristic to have an onset at 50 years of age, as in this instance.  Id.

Previous examiners noted that the Veteran had no evidence of peripheral vascular disease and had not developed tissue gangrene, digital pitting, or tissue injury; likewise, they have commented on the fact that the Veteran is negative in regards to his nailfold capillary examination and that he did not have positive ANA or erythrocyte sedimentation rate tests.  These findings are generally not seen in primary Raynaud's disease.  However, one has to meet the definition of Raynaud's disease, which is of a sudden onset exaggerated response to cold weather or emotional stress that leads to a sharply demarcated color change of the hands, moving through a biphasic response of ischemia marked by a white of blue color of the skin with a reperfusion flush leading to redness.  The characteristic cycle for Raynaud's is 15 minutes.  Id.

The Veteran's description of his discomfort was determined to be uncharacteristic as he stated that the sensation of vibration in his hands is constant.  He also stated that his sensation of coldness can come and go and is not clearly associated with ambient temperature.  He reported that his attacks lasted for hours and occurred multiple times each day.  He also noted pallor in the hands but did not report a sharply demarcated color change that was sudden in onset and sudden in abatement.  Moreover, the Veteran reported a symmetric finding of the hands, rather than the characteristic onset that generally starts in one finger and spreads to the others on the hand, usually sparing the thumb.  As such, the VA examiner did not believe the Veteran's reports were characteristic of Raynaud's disease.  In conclusion, the VA examiner opined that the Veteran's symptomatic complaints did not clearly meet the definitional characteristics of Raynaud's disease, either primary or secondary.  That aside, the Veteran had not required pharmacologic or non-pharmacologic therapy and this condition has not hindered his activities of daily living nor detrimentally affected his job performance.  Id.

The threshold criterion for service connection is the existence of a current disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no medical evidence of record that the Veteran has a credible diagnosis of Raynaud's disease.

The Board also notes that as provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  See Barr, supra.  

For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Board finds that the Veteran is competent to report his history of bilateral hand and foot coldness.  However, the Board finds that Raynaud's disease is not the type of disorder that a layperson can provide competent evidence on the issues of diagnosis and etiology.  As noted, there is no credible diagnosis of a Raynaud's disease.  Therefore, the Board attaches greater probative weight to the clinical findings and VA examination reports than to the Veteran's lay statements and finds that he does not currently suffer from Raynaud's disease.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran has been accorded ample opportunity to present medical evidence in support of his claim; he has failed to do so.  That is, he has presented no credible medical evidence that indicates that he has a current diagnosis of Raynaud's disease.  See 38 U.S.C.A. § 5107(a) (2012) [it is the claimant's responsibility to support a claim for VA benefits].  In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  

While the Board certainly empathizes with the Veteran's claim of pain associated with his bilateral hands and feet, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Accordingly, Shedden element (1) has not been met, and the Veteran's claim fails on this basis alone.  See Shedden, supra.  As such, the Board concludes that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for Raynaud's disease is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
\
Department of Veterans Affairs


